Case: 20-11260     Document: 00516247171         Page: 1     Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-11260                      March 21, 2022
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Alfred Green,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:17-CR-43-1
                            USDC No. 6:20-CV-126


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Michael Alfred Green, federal prisoner # 33339-177, appeals the denial
   of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. We




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11260       Document: 00516247171         Page: 2   Date Filed: 03/21/2022




                                    No. 20-11260


   review the denial for an abuse of discretion. United States v. Chambliss, 948
   F.3d 691, 693 (5th Cir. 2020).
          Section 3582(c)(1)(A) authorizes a district court to modify a
   defendant’s term of imprisonment, after considering the applicable 18 U.S.C.
   § 3553(a) factors, if the court finds that “extraordinary and compelling
   reasons warrant such a reduction.” § 3582(c)(1)(A)(i); see United States v.
   Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). Even if a movant otherwise
   qualifies for a § 3582(c)(1)(A)(i) reduction, a district court may deny relief
   based solely upon its consideration of the § 3553(a) factors. Chambliss, 948
   F.3d at 693-94.
          Here, the district court rejected Green’s assertion that extraordinary
   and compelling reasons warranted a sentence reduction. Alternatively, the
   court denied Green’s motion based on its consideration of the § 3553(a)
   factors. While Green argues that the district court misbalanced the § 3553(a)
   factors, his disagreement fails to show that the district court abused its
   discretion and does not warrant reversal. See Chambliss, 948 F.3d at 693-94.
          The judgment of the district court is AFFIRMED.




                                         2